[NOT FOR PUBLICATION NOT TO BE CITED AS PRECEDENT]
            United States Court of Appeals
                For the First Circuit

No. 98-2130

                     UNITED STATES,

                  Plaintiff, Appellee,

                           v.

                  JERRY LEE ROBERTSON,

                 Defendant, Appellant.
                                      

No. 99-1460

                     UNITED STATES,

                       Appellee,

                           v.

                  JERRY LEE ROBERTSON,

                 Defendant, Appellant.

     APPEALS FROM THE UNITED STATES DISTRICT COURT

            FOR THE DISTRICT OF RHODE ISLAND

     [Hon. Ronald R. Lagueux, U.S. District Judge]

                         Before

               Selya, Boudin and Lynch,
                   Circuit Judges.

William T. Boyle on brief for appellant.
Jerry Lee Robertson on supplemental brief pro se.
Margaret E. Curran, United States Attorney, and Stephanie S.
Browne, Assistant United States Attorney, on brief for appellee.

June 24, 1999

Per Curiam.  Upon careful review of the record and the briefs,
we conclude that the district court did not clearly err in applying
an enhancement for obstruction of justice.  The guidelines
themselves, as well as the pre-sentence report, gave ample notice
that the enhancement might be applied.  The district court's
findings were specific enough, and we have no reason to second-
guess the district court's negative view of defendant's probity.  
We also have reviewed to the extent possible the arguments
raised in defendant's supplemental brief.  Even were those
arguments adequately developed and properly before us, we would
find no merit in any of them.  Contrary to defendant's arguments:
the affidavit sufficiently supported the warrant; the evidence
sufficiently supported the convictions; and the jury instructions
sufficiently explained the elements of the offenses and the
government's burden of proof.  Further, defendant's sentence was
calculated appropriately in light of the conviction for possession
with intent to distribute heroin within 1000 feet of a school; the
weapons enhancement was not clearly erroneous in light of the
circumstances in which the drugs and guns were found; and,
considering defendant's criminal past along with the outstanding
warrants, we cannot say that the degree of the departure was
outside the district court's discretion in such matters. 
The judgment is affirmed.  See 1st Cir. Loc. R. 27.1.  The
bail appeal, no. 98-2130, is dismissed as moot.